

115 HR 5042 IH: Job Creation through Energy Efficient Manufacturing Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5042IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Cartwright (for himself, Mr. Tonko, Ms. Wasserman Schultz, Ms. Eshoo, Mr. McGovern, Mr. Pocan, Ms. Wilson of Florida, Ms. Norton, Ms. Kuster of New Hampshire, Mr. Khanna, Mr. Quigley, Mr. Raskin, Ms. Lofgren, Ms. Castor of Florida, Mr. Connolly, Ms. Lee, Mr. Welch, Mr. Grijalva, Mr. Huffman, Mr. Crowley, Mr. Johnson of Georgia, Mr. Walz, and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Financing Energy Efficient Manufacturing Program at the Department of Energy to
			 provide financial assistance to promote energy efficiency and onsite
			 renewable technologies in manufacturing facilities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Job Creation through Energy Efficient Manufacturing Act. 2.DefinitionsIn this Act:
 (1)Energy efficiency improvement projectThe term energy efficiency improvement project means a project to— (A)improve the energy efficiency of a small or medium-sized manufacturer; and
 (B)develop technologies to reduce electricity or natural gas use by a small or medium-sized manufacturer.
 (2)Energy management planThe term energy management plan means a plan established under section 3(c)(5) for a small or medium-sized manufacturer to carry out an energy efficiency improvement project.
 (3)ProgramThe term program means the Financing Energy Efficient Manufacturing Program established under section 3(a). (4)Program managerThe term program manager means a qualified entity that receives a grant under section 3(a).
 (5)Qualified entityThe term qualified entity means— (A)a State energy office;
 (B)a nonprofit organization that— (i)is focused on providing energy efficiency or renewable energy services; and
 (ii)receives funding from a State, Tribe, or electric utility (as defined in section 3 of the Federal Power Act (16 U.S.C. 796));
 (C)an electric cooperative, as defined in section 3 of the Federal Power Act (16 U.S.C. 796); or (D)a manufacturing extension center created pursuant to section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b)).
 (6)SecretaryThe term Secretary means the Secretary of Energy. (7)Small or medium-sized manufacturerThe term small or medium-sized manufacturer means a manufacturing establishment—
 (A)classified in Sector 31, 32, or 33 in the North American Industry Classification System; and (B)that employs not more than 750 employees.
				3.Financing Energy Efficient Manufacturing Program
 (a)EstablishmentThe Secretary shall establish a program, to be known as the Financing Energy Efficient Manufacturing Program, to provide grants to qualified entities to fund energy efficiency improvement projects to be carried out by small and medium-sized manufacturers.
			(b)Grant applications; selection of grant recipients
				(1)Grant applications
 (A)In generalQualified entities desiring a grant under subsection (a) shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including a description of—
 (i)how the qualified entity will work with small and medium-sized manufacturers to assess the most promising opportunities for energy efficiency improvements;
 (ii)how the qualified entity will work with small and medium-sized manufacturers and, if appropriate, licensed engineers to establish energy management plans;
 (iii)the methods and cost-sharing plans the qualified entity will use to distribute funds to small and medium-sized manufacturers to subsidize the costs of carrying out an energy efficiency improvement project;
 (iv)the standards by which the qualified entity will set energy efficiency goals for an energy efficiency improvement project that will result in meaningful reductions in electricity or natural gas use by the small or medium-sized manufacturer carrying out the project;
 (v)how the qualified entity will provide support to the small or medium-sized manufacturer carrying out an energy efficiency improvement project;
						(vi)
 (I)any history of the qualified entity of working collaboratively with the technical assistance programs of the Department of Energy; and
 (II)how the qualified entity plans to involve such technical assistance programs in the activities to be funded by a grant;
 (vii)how the qualified entity plans to support small or medium-sized manufacturers to create new jobs or retain existing jobs while carrying out an energy efficiency improvement project; and
 (viii)how the qualified entity will collect measurements throughout the implementation of the applicable energy management plan—
 (I)to demonstrate how energy efficiency improvements are being achieved; and (II)to maximize opportunities for the success of the energy efficiency improvement project.
 (B)PartnershipsTwo or more qualified entities may form a partnership to apply, and act as program manager, for a grant under this subsection.
					(2)Selection of grant recipients
 (A)In generalNot later than 90 days after the date on which the Secretary receives an application under paragraph (1), the Secretary shall—
 (i)review the application; (ii)provide the applicant with an opportunity to respond to any questions of the Secretary regarding the application; and
 (iii)select or deny the applicant based on the criteria described in subparagraph (B). (B)Selection criteria (i)In generalThe Secretary shall select for grants under this subsection qualified entities that demonstrate a history of successfully implementing energy efficiency improvement programs for small and medium-sized manufacturers.
 (ii)PriorityIn making selections under clause (i), the Secretary shall give priority to qualified entities that demonstrate—
 (I)effective methods for reducing barriers to entry that might otherwise prevent small and medium-sized manufacturers from receiving a subgrant under subsection (c);
 (II)flexibility in addressing the needs of different small and medium-sized manufacturers; (III)a history of hiring contractors that comply with the labor requirements described in subparagraphs (A) through (M) of subsection (d)(1); and
 (IV)a commitment to assisting small or medium-sized manufacturers create new jobs or retain existing jobs while carrying out an energy efficiency improvement project.
							(c)Subgrants for energy efficiency improvements
 (1)In generalA qualified entity (including a partnership of two or more qualified entities under subsection (b)(1)(B)) that receives a grant under subsection (a) shall act as a program manager to distribute subgrants to small and medium-sized manufacturers located in the State in which the program manager is located to carry out energy efficiency improvement projects.
 (2)ApplicationsA small or medium-sized manufacturer desiring a subgrant under paragraph (1) shall submit to the program manager an application at such time, in such manner, and containing such information as the program manager may require, including a proposal describing the energy efficiency improvement project to be carried out using the subgrant funds.
 (3)PriorityIn selecting small or medium-sized manufacturers for subgrants under this subsection, the program manager shall give priority to small or medium-sized manufacturers that demonstrate—
 (A)a history of hiring contractors that comply with the labor requirements described in subparagraphs (A) through (M) of subsection (d)(1); and
 (B)a commitment to creating new jobs or retaining existing jobs. (4)Eligibility requirementsTo be eligible to receive a subgrant under paragraph (1), a small or medium-sized manufacturer shall be a private, nongovernmental entity.
 (5)Energy management plansEach small or medium-sized manufacturer receiving a subgrant under paragraph (1), in consultation with the program manager and, if appropriate, one or more licensed engineers, shall establish a plan for the small or medium-sized manufacturer to carry out the energy efficiency improvement project.
				(d)Contractors
 (1)Labor requirements reportingIn an application for a grant or subgrant under this section, a program manager or a small or medium-sized manufacturer, respectively, shall commit to hiring contractors that represent to the best of the knowledge and belief of the contractor, whether, during the 3-year period preceding the date of application, any administrative merits determination, arbitral award or decision, or civil judgment (as defined in guidance issued by the Secretary of Labor) was rendered against the contractor for a violation of—
 (A)the National Labor Relations Act (29 U.S.C. 151 et seq.); (B)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.);
 (C)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); (D)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);
 (E)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.); (F)the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et seq.);
 (G)subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act);
 (H)chapter 67 of title 41, United States Code; (I)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.);
 (J)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); (K)Executive Order 11246 (42 U.S.C. 2000e note) (relating to equal employment opportunity);
 (L)Executive Order 13658 (79 Fed. Reg. 9851 (February 20, 2014)) (relating to establishing a minimum wage for contractors); or
 (M)an applicable State law that provides similar protections to employees. (2)Additional labor requirementsA program manager or small or medium-sized manufacturer receiving a grant or subgrant, respectively, under this section shall, with respect to activities carried out using such funds—
 (A)provide each contractor an opportunity to disclose any steps taken to correct a violation of, or improve compliance with, a law or Executive order described in any of subparagraphs (A) through (M) of paragraph (1), including any agreements entered into with an enforcement agency;
 (B)give preference to contractors that have the fewest number of violations (particularly serious, repeated, willful, or pervasive violations) of the laws and Executive orders described in subparagraphs (A) through (M) of paragraph (1); and
 (C)not hire contractors that fail to take steps to correct violations of, or improve compliance with, a law or Executive order described in any of subparagraphs (A) through (M) of paragraph (1).
					(e)American iron, steel, and manufactured products
 (1)DefinitionsIn this subsection: (A)Manufactured productThe term manufactured product includes any construction material or end product (as those terms are defined in subpart 25.003 of the Federal Acquisition Regulation) that does not wholly or predominantly consist of iron or steel, including—
 (i)an electrical component; (ii)a non-ferrous building material, including—
 (I)aluminum and poly­vi­nyl­chlo­ride; (II)glass;
 (III)fiber optics; (IV)plastic;
 (V)wood; (VI)masonry;
 (VII)rubber; (VIII)manufactured stone; and
 (IX)any other non-ferrous building materials; and (iii)any unmanufactured construction material.
						(B)Produced in the United States
 (i)In generalThe term produced in the United States— (I)with respect to an iron or steel product, means that all manufacturing processes for such iron or steel products, from the initial melting stage through the application of coatings, occurred in the United States; and
 (II)with respect to a manufactured product, means that the manufactured product was manufactured in the United States and the cost of the components of the manufactured product that were mined, produced, or manufactured in the United States exceeds 60 percent of the cost of all the components of the manufactured product.
 (ii)ExclusionsThe term produced in the United States, with respect to an iron or steel product, does not include an iron or steel product that was manufactured—
 (I)abroad from semi-finished iron or steel from the United States; or (II)in the United States from semi-finished iron or steel of foreign origin.
 (2)RequirementFunds made available under the program may not be used for an energy efficiency improvement project unless all of the iron or steel products and manufactured products used in the project are produced in the United States.
				(3)Waiver
 (A)In generalOn request of the recipient of a grant under the program, the Secretary may grant a waiver of the requirement described in paragraph (2) if the Secretary finds that—
 (i)the application of paragraph (2) would be inconsistent with the public interest; (ii)iron or steel products, or manufactured products, are not produced in the United States—
 (I)in sufficient and reasonably available quantities; or (II)of a satisfactory quality; or
 (iii)the inclusion of iron or steel products, or manufactured products, produced in the United States would increase the overall cost of the project by more than 25 percent.
 (B)Public noticeOn receipt of a request for a waiver under subparagraph (A), the Secretary shall— (i)make available to the public, including by electronic means, including on the official public website of the Department of Energy, on an informal basis, a copy of the request and all information available to the Secretary relating to the request; and
 (ii)provide for informal public input on the request for a period of not fewer than 15 days before making the finding described in subparagraph (A).
						(f)Reporting requirements
 (1)Data collectionEach program manager shall— (A)determine what data shall be required to be collected from each small or medium- sized manufacturer receiving a subgrant under subsection (c) and submitted to the program manager in order to—
 (i)permit analysis of the quantity and quality of jobs created or retained by each small or medium-sized manufacturer receiving a subgrant under subsection (c); and
 (ii)permit analysis of the success of energy efficiency improvement projects the program manager oversees; and
 (B)develop metrics to determine the success of energy efficiency improvement projects the program manager oversees.
 (2)Provision of dataAs a condition of receiving a subgrant under subsection (c), a small or medium-sized manufacturer shall provide to the program manager relevant data, as determined by the program manager under paragraph (1)(A).
 (3)Proprietary informationIn carrying out this subsection, each program manager, as appropriate, shall provide for the protection of proprietary information and intellectual property rights.
				(g)Funding
 (1)In generalOut of amounts made available to the Secretary and not otherwise obligated, the Secretary shall use not more than $600,000,000 to carry out this section.
 (2)Requirements for program managersA program manager may use not more than 7 percent of the grant funds received by the program manager under this section—
 (A)to hire and train staff to assist the program manager in administering energy efficiency improvement projects the program manager oversees; and
 (B)to market the availability of subgrants to small and medium-sized manufacturers. (3)Management and oversightThe Secretary may use not greater than 0.25 percent of the funds made available to carry out this section for management and oversight of the requirements of subsection (e).
				